Exhibit 10.2.16 AMENDMENT NO. 16 TO EMPLOYMENT CONTRACT AGREED, as of the 7th day of June 2007, between the Federal Agricultural Mortgage Corporation (FAMC) and Henry D. Edelman(you), that the existing employment contract between the parties hereto, dated May 5, 1989, as amended through Amendment No.15 dated as of June 1, 2006(collectively, the Agreement), be and hereby is amended as follows: Sections 1, 4 (a), 9 (a) (iii), and 10 of the Agreement are replaced in their entirety with the following new sections: 1.Term.The Term of this Agreement shall continue until July 1, 2012 or any earlier effective date of termination pursuant to Paragraph 9 hereof (the “Term”). 4 (a).
